Cook, J.,
delivered the opinion of the court.
Defendant was indicted and convicted for violating the city ordinances of Bay St. Louis, charging him with having intoxicating liquors in his possession for the purpose of sale. The evidence discloses about this state of facts:
The city marshal, suspecting that the defendant was going to bring whiskey on a railroad train into the city of Bay St. Louis for the purpose of sale, sent two special deputies to a station within the city limits to watch for the arrival of defendant at that point. The defendant *220did get off of the train at. that point, and also took off two boxes, which the officers supposed contained whiskey; but, when he saw the presence of the officers, he put the boxes- back on the train, and got. on the train himself, and proceeded from there to the coal chute, also within the city limits. The marshal himself was on guard at this place, and he says that defendant got off of the train, and took off one of the cases, on which was branded in large letters “Atherton Whiskey;” but, discovering his presence, he immediately reboarded the train with the box.
The city then proceeded to prove, over the strenuous objection of appellant’s attorneys, from the mayor’s docket of the city, that defendant had been convicted and pleaded guilty, several times previous to this time, of selling, and having and keeping for sale, intoxicating liquors, as well as having been convicted for resisting an officer. At the close of this case, defendant below asked the court to instruct the jury to return a verdict of not guilty. This instruction was promptly refused by the court, and the jury, as promptly, rendered a verdict of guilty as charged..
A very careful reading of the testimony fails to convince us that there was any sort of evidence upon which the jury’s verdict could have been based, except mere suspicion. Besides this, we can imagine no theory upon which the court could have acted in permitting the state to prove previous convictions of sundry and divers crimes against defendant upon the trial of this case.

Reversed and remanded.